Citation Nr: 0309892	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-04 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
and left knee disorders, secondary to a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

In the February 2003 Informal Hearing Presentation, the 
service examiner raised a clear and unmistakable error (CUE) 
claim with respect to a March 6, 1946 RO rating decision.  
The Board notes that in order for a valid CUE claim to be 
raised, the veteran must allege with some specificity what 
the alleged error is, and unless it is patently clear and 
unmistakable, the veteran must provide persuasive reasons as 
to why the result would have been manifestly different but 
for the alleged error.  Accordingly, this matter is referred 
to the RO for any action deemed appropriate.


FINDINGS OF FACT

1.  By an unappealed November 1990 decision, the RO denied 
service connection for a "condition of the knees."  

2.  By an unappealed October 1999 decision, the RO decided 
that the veteran did not submit new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury. 

3.  Evidence received subsequent to the November 1990 and 
October 1999 decisions is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a right ankle disorder and right 
and left knee disorders secondary to a right ankle disorder.  




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for a right ankle disorder is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 
(2002).

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for right and left knee disorders, 
secondary to a right ankle disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.159, 20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include the enhanced duty to notify.  
The Board finds that the RO informed the veteran of the 
evidence needed to reopen his claims, as set forth in the 
October 2001 rating decision and April 2002 Statement of the 
Case.  No further notice of the information and evidence 
necessary to reopen the claims appears to be warranted under 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although not required by the VCAA with respect to new and 
material evidence claims, the RO afforded the veteran a VA 
general examination and VA joints examination in June 2001.  
The RO also retrieved VA treatment records dated from July 
1995 to June 2001.  The Board finds that the requirements 
under the law as pertains to new and material evidence claims 
have been met, and the Board will proceed with appellate 
review.  

A review of the claims file reveals that the claim to reopen 
the disallowed claim for service connection for right and 
left knee disorders was previously denied by a November 1990 
rating decision.  The RO mailed a copy of this decision in 
December 1990 to the veteran and enclosed VA Form 4107, which 
explained the veteran's procedural and appeal rights.  The 
claim to reopen the disallowed claim for service connection 
for residuals of a right ankle injury was previously denied 
by an October 1999 rating decision.  The RO mailed a copy of 
this decision with VA Form 4107 in October 1999 to the 
veteran.  The veteran, however, did not appeal either 
decisions and both became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  In an April 2001 
statement, the veteran indicated that he wanted to reopen his 
claims.

Evidence associated with the claims file prior to the RO's 
November 1990 and October 1999 decisions follows.  Available 
service medical records included the December 1945 separation 
examination report which noted that the veteran sustained a 
fractured right ankle in May 1945 and was treated at the 13th 
General Hospital in Okinawa.  It was further noted that no 
residuals of the right ankle injury were identified at the 
examination.  Daily sick reports dated from June 1945 to 
January 1946 documented that the veteran was seen on three 
occasions, September 4, 1945, October 16, 1945, and October 
17, 1945, but no description of the treatment rendered was 
noted.  The veteran submitted a note identified as from the 
13th Station Hospital and dated October 16, 1945, which read 
the following:  "If orthopedic appliances are available, 
will you please build up shoes for Wilson, Howard O., "A" 
Co - 321 Eng."  Other evidence included a copy of an October 
1945 Army Dispatch.  The report on the VA examination 
conducted in May 1985 showed that the veteran related a 
history of the injury to his right ankle.  The examiner 
provided a diagnosis of history of right ankle fracture.  The 
radiographic report noted that there was no evidence of 
fracture, dislocation, or other bone or joint pathology.  VA 
treatment records dated from March 1990 to July 1990 
documented an incident in which the veteran complained of 
left knee instability.

In addition to the foregoing evidence, evidence associated 
with the claims file prior to the RO's October 1999 decision 
included an April 1999 VA report which noted that an 
impression of an x-ray of the left foot was findings 
consistent with old avulsion fractures adjacent to the distal 
portion of the left fibula, otherwise normal radiograph of 
the ankle.  

The collective basis for all of the prior RO denials of 
service connection for residuals of a right ankle injury was 
that there was no evidence of treatment of a right ankle 
fracture during service that supported the veteran's 
statement at the separation examination that he fractured his 
right ankle in May 1945.  The RO also noted that no residuals 
were identified at the separation examination.  According to 
the December 1990 notice of decision letter, the basis for 
the prior denial by the RO for service connection of right 
and left knee disorders was that the "condition of the 
knees" was first noted at a time too remote from service to 
be service-related.  The Board notes that at that time, the 
veteran sought service connection for right and left knee 
disorders on a direct basis theory of entitlement only.  

The definition of "new and material" evidence was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran's application to reopen his claims was 
initiated in April 2001, the old law remains applicable.  38 
C.F.R. § 3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board finds that evidence submitted after the November 
1990 and October 1999 rating decisions is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  VA treatment records dated from July 1995 to June 
2001 show that the veteran was treated for diagnosed right 
ankle, right knee, and left knee disorders.  These records 
are new and material evidence as they bear directly and 
substantially on the question of the existence of any chronic 
residuals from an in-service right ankle injury, which 
previously had not been shown by the evidence.  As the 
veteran has changed his theory of entitlement to service 
connection for right and left knee disorders from a direct 
basis to a secondary basis, these records also bear directly 
and substantially on the question of the identity and 
etiology of any disease process of the knees shown on 
examination.  The reports on the VA examinations conducted in 
June 2001 are new and material for the same reasons.  In 
particular, the examination reports contain a medical opinion 
on the etiology of all the claimed disorders.  Thus, the VA 
treatment records and VA examination reports constitute new 
and material evidence.  Accordingly, having determined that 
new and material evidence has been submitted, the claims are 
reopened.  
 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ankle disorder 
is reopened and to this extent the claim is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for right and left knee 
disorders, secondary to a right ankle disorder is reopened 
and to this extent the claim is granted.  



REMAND

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for Veterans Claims 
invalidated the Board's authority under 38 C.F.R. § 19.9 
(2002) to obtain evidence and cure procedural defects without 
remanding the matter back to the RO.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A.

2.  The RO should adjudicate on the 
merits the issues of service connection 
of a right ankle disorder and right and 
left knee disorders secondary to a right 
ankle disorder.  To the extent that the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The purpose of this REMAND is for an adjudication on the 
merits the claims for service connection of the claimed 
disabilities, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



